Exhibit FOR IMMEDIATE RELEASE CONTACT: Julie Lorigan Senior Vice President, Investor and Media Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 or (212) 871-8701 THE TALBOTS, INC. ANNOUNCES KEY EXECUTIVE CHANGES - Names Former Liz Claiborne Executive Michael Scarpa Chief Operating Officer - Scarpa to Also Assume Role of Chief Financial Officer Following Retirement of Edward Larsen Hingham, MA, December 8, 2008 – The Talbots, Inc. (NYSE: TLB) today announced that Michael Scarpa, former Chief Operating Officer and 25-year veteran of Liz Claiborne Inc., has been appointed Chief Operating Officer of The Talbots, Inc., reporting directly to Trudy F. Sullivan, President and Chief Executive Officer, effective immediately.
